         CASE 0:20-cv-01205-ECT-TNL Document 44 Filed 06/22/20 Page 1 of 1




80 South Eighth Street                                                Julia Dayton Klein
500 IDS Center                                                        Partner
Minneapolis, MN 55402                                                 Julia.DaytonKlein@Lathropgpm.com
Main: 612.632.3000                                                    612.632.3153



June 22, 2020

The Honorable Eric C. Tostrud                                                                Via ECF
United States District Court
316 North Robert Street
St. Paul, MN 55101

Re: League of Women Voters of Minnesota Education Fund, et al. v. Steve Simon
    Case No. 0:20-cv-01205

Dear Judge Tostrud:

As this Court is aware, on June 16, 2020, Judge Sara Grewing of the Ramsey County District
Court, approved a Stipulation and Partial Consent Decree in the matter Robert LaRose, et. al. v.
Steve Simon (Court File No. 62-CV-20-3149) (the “State Court Consent Decree”) (See ECF No.
28.). The State Court Consent Decree relates, in part, to the requirement that each absentee or
mail-in ballot be witnessed by a registered Minnesota voter, a notary, or person authorized to
administer oaths, which is also at issue in the present action. See Minn. Stat. §203B.07; Minn.
Stat. § 204B.45; Minn. R. 8210.3000. Two of the Proposed Intervenor Defendants, the
Republican National Committee, and the Republican Party of Minnesota have filed a Notice of
Intervention in the state court action and intend to challenge the State Court Consent Decree.

In light of the procedural posture of the matter Robert La Rose, et. al. v. Steve Simon (Court File
NO. 62-CV-20-3149), including the fact that the State Court Consent Decree has already been
approved, and the overlapping issues in the matter at hand, Plaintiffs respectfully request that
this action be held in abeyance until such time as the State Court Consent Decree is modified or
lifted or after the August primary, whichever occurs soonest. Plaintiffs have conferred by email
with Defendant Steve Simon and Proposed Intervenor-Defendants Donald J. Trump for
President, Inc., the Republican National Committee, and the Republican Party of Minnesota
regarding the request for abeyance. Defendant Steve Simon responded with their position that
the issue is moot or appropriate for abstention in favor of the state court action. The Proposed
Intervenor-Defendants Donald J. Trump for President, Inc., the Republican National Committee,
and the Republican Party of Minnesota are opposed to this request.

Very truly yours,

LATHROP GPM LLP

By         s/ Julia Dayton Klein
          Julia Dayton Klein
          Partner

JDK/tll




GP:4832-1239-4176 v1
